Title: Joseph Milligan to Thomas Jefferson, 30 July 1817
From: Milligan, Joseph
To: Jefferson, Thomas


          
            Georgetown
July 30th 1817
          
          I shall send you another proof by the next mail   If it would not be too much trouble I should like that you would receive and return a proof once a week whilst you are in Bedford   but in this matter I do not wish you to do any thing that would not be agreeable to you only the book has been so long in hand I am desirous to progress with
          
            Yours With Esteem
            Joseph Milligan
          
         